Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2021 has been entered.
 
The amendments and response filed on 11/30/2021 have been received.
	Claims 21 and 22 were newly added by applicant on 07/07/2021. 
Claims 1, 3, 4, 6, 8, 9 and 14-22 are pending in this application, claims 1, 3, 4, 6, 8, 9 and 14-21 are withdrawn from further consideration (see Restriction/Election below), and claim 22 is being examined on the merits to the extent it reads on the elected species.

Restriction/Election:
Applicant’s election without traverse of, Group III, claim 22, in the reply filed on 11/30/2021 is acknowledged.
Applicant’s election without traverse of the species of; an enzyme cocktail comprising “Dispersin B and cellulase and DNase”, a species of microbicidal molecule “fluoroquinolone”, and a species of bacteria “Staphylococcus aureus”, in the same reply is also acknowledged.
Claims 1, 3, 4, 6, 8, 9 and 14-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2021.

Answer to Arguments:
Because claims 1, 3, 4, 6, 8, 9 and 14-21 are now withdrawn from further consideration, all previous rejections of claims 1, 3, 4, 6, 8, 9 and 14-20 under 35 USC § 112(b) and 35 USC § 103, as stated in the previous Office actions mailed on 04/19/2021 and 06/28/2021 are not reinstated. 

Applicant’s arguments with respect to the above-mentioned rejections of above-mentioned are moot because the rejections are not reinstated, and further in view of new grounds of rejection issued.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The added material which is not supported by the original disclosure is as follows: 
Staphylococcus aureus, Staphylococcus epidermis, Escherichia coli, Enterococcus faecalis, or Pseudomonas aeruginosa.”
            Because, the specification while provides support for in vitro experiments showing the effects of contacting a composition comprising a deoxyribonuclease (DNase), or an enzymatic cocktail chosen from associations DNase and mannanase, DNase and lipase, DNase and protease, DNase and cellulase, Dispersin B and cellulase and DNase and certain microbicidal molecules on biofilms developed in vitro (see for example, paragraphs [0058], [0070], [0076] and [0092] of published specification), it does not necessarily provide support for a method of treating post-implantation infections in mammalian bodies comprising administering a therapeutically effective amount of the composition of claim 1 to a mammalian body following implantation of an implantable medical device, the mammalian body being subject to post-implantation infection by bacteria belonging to the species Staphylococcus aureus, …, 
as recited in newly added claim 22.

Applicant should specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Kaplan et al. (2012) in view of Meng et al. (Letters in Applied Microbiology, 2014, Vol. 59, p. 306-312) and of Loiselle et al. (The Journal of Bioadhesion and Biofilm Research, Biofouling, 2003, Vol. 19, No. 2, p. 77-85), and previously cited Burgess et al. (US 2013//0052250).

Regarding claim 22, Kaplan et al. teach a method of treatment for post-implantation infections comprising: administering a therapeutically effective amount of a composition comprising mixture of Dispersin B and DNase (non-elected species) and at least one microbicidal molecule selected from the group consisting of glycopeptides, aminoglycosides, … (non-elected species of microbicidal molecule), and wherein the composition is effective to reduce by at least 1 Log10 the number of viable bacteria in biofilms formed post-implantation by bacteria species selected from the species group consisting of Staphylococcus aureus species (elected species) (composition comprising rhDNase, Dispersin B, and vancomycin/an aminoglycoside or tobramycin/a glycopeptide exhibits potent antibiofilm against S. aureus biofilm, and further treatment of biofilms with 10 mg/ml rhDNase prior to addition of the biocide resulted in a 4-5 log unit increase in bacterial killing, the combination of dispersin B and rhDNase is more efficient than either enzyme alone in inhibiting Staphylococcus aureus) (See for example, p. 2 Reagents and p. 3 1st paragraph, p. 4 “Results” continued on p. 5, p. 11 Figure 4. and related descriptions, and p. 6 2nd paragraph).
Regarding administering the composition to a mammalian body post-implantation, Kaplan et al. teach rhDNase efficiently inhibits S. aureus biofilm formation, and disperses pre-formed S. aureus biofilms in vitro. In addition, rhDNase sensitizes S. aureus biofilms to biocide killing in vitro, and sensitizes S. aureus cells to antibiotic killing in vivo. Furthermore, the combination of rhDNase and dispersin B is more efficient than either enzyme alone in inhibiting S. epidermidis (non-elected species) biofilm formation in the absence or presence of antibiotics in vitro. Thus, rhDNase, either alone or in combination with antimicrobial agents have potential applications in prevention and treatment of staphylococcal biofilm infections, such as those associated with medical implants (see for example, p. 6 1st -3rd paragraphs), and rhDNase significantly increased the survival of S. aureus-infected C. elegans nematodes treated with tobramycin compared to nematodes treated with tobramycin alone in vivo (see for example, p. 4 "Results" 4th paragraph and p. 10 Figure 3 and description). Kaplan et al. therefore envisaged the administering to a mammalian body post-implantation.
Regarding the composition is sterile, Kaplan et al. also teach aseptical conditions including rinsing with sterile water (see for example, p.3 1st paragraph “Biofilm killing assay”).

Kaplan et al. do not teach the composition contains cellulase in addition to DNase and Dispersin B, and a fluoroquinolone (the elected species of microbicidal molecule).

However, as indicated above Kaplan et al. teach composition comprising DNase and dispersin B and at least one microbicidal molecule selected from the group consisting of glycopeptides and aminoglycoside (nonelected species).
Moreover, Meng et al. teach antibacterial activity of cellulase against pathogenic S. aureus (see for example, p. 310 left-hand column 2nd paragraph lines 1-3, and Abstract).
Further motivation to use cellulase in combination with other biofilm degrading enzymes is in Loiselle et al. who teach cellulase inhibit biofilm formation by bacteria commonly found in medical implant sites, i.e., P. aeruginosa (a non-elected species), cellulase is effective in decreasing CFU formation and could be used in combination with other enzymes to inhibit biofilm formation on the surface of clinical devices and implants (see for example, p. 83 right-hand column 1st paragraph below Figure 5 legend), and (p. 85 left-hand column last paragraph-continued on right-hand column, and Abstract).
S. aureus infections and biofilm reduction (see for paragraphs [0105]-[0107] and [0114]).

Therefore, a person of ordinary skill in the art before the effective filing date of the invention, knowing the antibacterial activity of cellulase against pathogenic S. aureus (taught by Meng et al), and further knowing that cellulase inhibited biofilm formation by bacteria commonly found in medical implant sites and was effective in decreasing CFU formation and could be used in combination with other enzymes to inhibit biofilm formation on the surface of clinical devices and implants (as taught by Loiselle et al.), would have been motivated to add cellulase taught by the prior art to be effective against pathogenic S. aureus and inhibits biofilm formation by bacteria commonly found in medical implant sites (combined teachings of Meng and Loiselle et al.) to the composition taught by Kaplan et al. with a reasonable expectation of success in administering a therapeutically effective amount of a composition comprising mixture of Dispersin B, DNase and cellulase and at least one microbicidal molecule and wherein the composition is effective to reduce by at least 1 Log10 the number of viable bacteria in biofilms formed post-implantation by bacteria species selected from the species group consisting of Staphylococcus aureus species. Because, Kaplan et al. teach rhDNase efficiently inhibits S. aureus biofilm formation, and disperses pre-formed S. aureus biofilms in vitro, rhDNase sensitizes S. aureus biofilms to biocide killing in vitro, and sensitizes S. aureus cells to antibiotic killing in vivo, and the combination of rhDNase and dispersin B is more efficient than either enzyme alone in inhibiting S. epidermidis (non-elected species) biofilm formation in the absence or presence of antibiotics in vitro. Thus, rhDNase, either alone or in combination with antimicrobial agents have potential applications in prevention and treatment of staphylococcal biofilm infections, such as those associated with medical implants, and rhDNase significantly increased the survival of S. aureus-infected C. elegans nematodes treated with tobramycin compared to nematodes treated with tobramycin alone in vivo. Because Meng et al. teach antibacterial activity of cellulase against pathogenic S. aureus, and further because Loiselle et al. teach P. aeruginosa (a non-elected species), cellulase is effective in decreasing CFU formation and could be used in combination with other enzymes to inhibit biofilm formation on the surface of clinical devices and implants.
In addition, substituting the microbicidal molecule fluoroquinolone taught by the prior art for the same purpose of reducing biofilm (teachings of Burgess et al.) for the microbicidal molecule in the composition and method taught by Kaplan et al. would have been obvious and would have been within the capabilities of a person of ordinary skill in the art before the effective filing date of the invention. Because Burgess et al. teach a composition comprising fluoroquinolones (e.g., ciprofloxacin) and DNase for treatment of S. aureus infections and biofilm reduction.

	Conclusions:
No claim(s) is allowed at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/KADE ARIANI/Primary Examiner, Art Unit 1651